Title: To James Madison from Samuel Hanson of Samuel, 29 April 1811
From: Hanson, Samuel (of Samuel)
To: Madison, James


29th April 1811.
S Hanson of Saml. respectfully begs leave of the President to acknowledge the receipt of a letter from the Secretary of the Navy, dated 27th. instant, “requesting him, by the direction of the President, to exhibit, specifically, the charges against the Accountant of the Navy, contained in his Memorial to the President, accompanied by documents to prove those charges.”
He begs leave to refer the President to his first Memorial, in which he pledges himself “to prove the charges before any impartial Tribunal.” Such a tribunal he is sorry, yet, constrained, to say he should despair of finding in Mr. Hamilton. The evidences of Mr. Hamilton’s prejudices against, and hostility to, S H of S, have been too many, and too severe, to afford any hope of an unbiassed decision. To omit others, of a more injurious kind, it is a fact that Mr. Hamilton has, himself, denied to S H. of Saml. copies of official papers, to which he was as much entitled as to those refused by the Accountant—and that such refusal by the Accountant is one of the charges brought against him, on which the Tribunal will have to decide.
S H of S., therefore, respectfully submits to the consideration of the President the following tribunal:
Let the Accused, and the Accuser, each, appoint one Person. Let the two Persons, so appointed, agree upon a third, to be joined with them. Let them be required to give their opinions upon the truth or falsehood of the charges, and to transmit to the President those opinions, accompanied by the testimony which shall be adduced on both sides, subject, of course, to the ratification or rejection by the President.
The testimony to be offered by S H of S is chiefly documental—but some of it will be oral. Hence it will be necessary for the parties to attend the investigation, and mutually to confront each other.
Let the parties be furnished, if they shall require it, with copies of the decisions of the Referrees, together with transcripts of the testimony that may be adduced.
S H. of Saml. is induced to solicit this indulgence by the following consideration, viz. that, as the Tribunal, being Human, will, necessarily, be unendued with the attribute of Infallibility, the Accuser may be enabled, as far as the testimony may go, to counteract the imputation on his character involved in any decision by the tribunal, should such be given, stating any charges to be “unfounded & malicious”—as was the case in some of the decisions by the Court of Enquiry into the conduct of Captains Tingey and Cassin.
The President will excuse the Solicitude evinced on this head, when he is informed that his character is the only External comfort, under Heaven, of which S H of S has not been deprived by the malice & injustice of his Enemies.
He concludes by repeating to the President that, before a Tribunal, thus constituted, & thus instructed, he is ready to prove the charges preferred against the Accountant, and to prepare a specification of them.
S Hanson of Saml
